DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-14 were originally filed.
Claims 1, and 3-15 are pending and have been allowed for the reasons set forth below.
Response to Amendments
In regards to the previous claim objection: the amendments to the claims overcome the previous claim objection. Therefore, the previous claim objection is withdrawn.

Allowable Subject Matter
Claims 1, and 3-15 are allowed over the prior art of record.
The closest prior art of record is US 2015/0378358A1 (“Castenada”), US 2014/0244077A1 (“Laso-Leon”), US 2014/0172204A1 (“Coulmeau”).

The following is an examiner' s statement of reasons for allowance: 
The prior art Castenada discloses a method for an aircraft that determines a switch-over vertical point from a current position in order to rejoin a predefined flight plan having initial altitude constraints. Castenada calculates a first predicted vertical trajectory by integration of dynamic flight equations starting from the current position and finding an intersection point between the predicted trajectory and the target altitude through a manual piloting mode. Castenada further depicts a second predicted trajectory through a second piloting mode that is 

The prior art Laso-Leon discloses a method that creates a vertical trajectory profile of an aircraft by optimizing a flight cost. The trajectory of the aircraft is calculated through the list of waypoints contained in the flight plan and a vertical profile is calculated through a plurality of successive altitude levels to be reached by the aircraft. Each altitude level contains a change point where the pilot is able to implement a shift in altitude to move towards the next altitude level. Laso-Leon further discloses creating a final vertical profile and following the waypoints with successive altitude levels. Further, when loading the waypoints and trajectory to the display, an associated toggle switch is available in order to optimize the waypoint and the flight crew choose to either say “yes” or to inhibit “no” the change of the flight segment following a waypoint. Laso-Leon however did not explicitly disclose the limitation “composing the vertical path of the aircraft from the determined path segments and freezing the vertical path such that the vertical path cannot be modified during the implementation of the following steps of the method”.

The prior art Coulmeau discloses a method and device that displays the data relating to a flight plan in summary fashion on a single page of a screen for each point. In doing so, Coulmeau establishes relevant groups of information according to the situation of the flight. 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
“composing the vertical path of the aircraft from the determined path segments and freezing the vertical path such that the vertical path cannot be modified during the implementation of the following steps of the method”

Claims 3-10, & 15 depend from claim 1 and are therefore allowable.

Regarding Claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
“composing the vertical path of the aircraft from the determined path segments and freezing the vertical path such that the vertical path cannot be modified during the implementation of the following steps of the method”

Regarding Claim 12, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
“composing the vertical path of the aircraft from the determined path segments and freezing the vertical path such that the vertical path cannot be modified during the implementation of the following steps of the method”

Claims 13-14 depend from claim 12 and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628.  The examiner can normally be reached on Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668